Citation Nr: 0004128	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-13 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date, prior to February 13, 1996, 
for a grant of compensation benefits pursuant to the criteria 
of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for additional 
disability of the left hip found to be the result of 
Department of Veterans Affairs (VA) medical treatment.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel








INTRODUCTION

The veteran served on active duty from December 1943 to July 
1945.  

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision dated in April 1998.  


FINDINGS OF FACT

1.  The RO granted entitlement to compensation benefits 
pursuant to the criteria of 38 U.S.C.A. § 1151 for additional 
disability of the left hip found to be the result of VA 
medical treatment in February 1991, effective February 13, 
1996, the date of initial receipt of the veteran's claim, 
when it issued an unappealed rating decision in August 1996.  

2.  The unappealed RO rating decision in August 1996 did not 
contain any kind of error of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

3.  In April 1998, the veteran filed a claim for entitlement 
to an effective date earlier than February 13, 1996, for the 
grant of compensation benefits pursuant to the criteria of 38 
U.S.C.A. § 1151.






CONCLUSION OF LAW

The criteria for an effective date, prior to February 13, 
1996, for the grant of compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151 for additional disability of 
the left hip found to be the result of VA medical treatment 
in February 1991 have not been met.  38 U.S.C.A. §§ 1151, 
5107, 5110, 7105 (West 1991 & Supp. 1999);  38 C.F.R. §§ 
3.105, 3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the veteran was initially hospitalized 
by VA from February 15, 1991 to March 6, 1991 for complaints 
associated with left hip degenerative joint disease.  He was 
described as a 65 year-old individual who had had multiple 
injections into the left trochanteric bursa for suspected 
bursitis.  He had pain with weight loading and occasionally 
at rest, with awakening at night.  He had difficulty 
ascending and descending stairs, and was able to walk 
approximately 4 blocks before his pain was too severe.  He 
described the pain in the groin as sharp. 

The veteran was admitted and underwent standard preoperative 
care.  He went to the Operating Room on February 21, 1991 for 
a hybrid left total hip arthroplasty.  He tolerated the 
procedure well.  His postoperative course was essentially 
unremarkable.  The drains were removed on postoperative day 
three.  He was begun on physical therapy at that time.  He 
advanced in physical therapy and was independent, on 
crutches, at time of discharge.  He received his autologous 
blood transfusions prior to discharge.  He was discharged 
with total hip arthroplasty precautions.  He was to be seen 
at the orthopedic clinic in one month.





The veteran was hospitalized by VA from August 17, 1992 and 
August 28, 1992.  He was described as a 67 year old white 
male, status post a left total hip in February 1991.  Over 
the past year, he had been having left hip pain.  He had had 
difficulty with lifting his leg while ascending stairs, as 
well as donning and doffing socks.  He denied any fevers, 
chills or sweats.  He had no warmth in the area of the 
incision.  Additionally, he had had bilateral foot pain, 
secondary to pes planus.  He had some orthotics, which had 
been modified, which had not helped.  He additionally was 
admitted for refitting of his "UCBL" inserts.  

The veteran underwent left hip aspiration arthrogram.  No 
apparent loose thenar infection of the painful left total hip 
arthroplasty was noted.  Postoperatively, his hospital course 
was uneventful.

Subsequently dated VA medical records referred to treatment 
for left hip symptoms.

On February 13, 1996, the veteran filed his initial 
application for disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left hip 
claimed as the result of VA medical treatment in February 
1991.

An opinion from a VA specialist in orthopedics dated in July 
1996 noted that the veteran's left hip symptoms were the 
direct result of the left hip replacement in February 1991.

In August 1996 the RO granted entitlement to compensation 
benefits pursuant to the criteria of 38 U.S.C.A. § 1151 for 
additional disability of the left hip found to be the result 
of the February 1991 VA medical treatment, effective February 
13, 1996, date initial receipt of the veteran's application.



Criteria

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (Court) 
invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 (formerly § 351), 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  

The decision was affirmed by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Gardner 
v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993).  That decision was, 
likewise, appealed, and in December 1994, the Supreme Court 
affirmed the lower courts' decisions in Brown v. Gardner, 513 
U.S. 115, 115 S. Ct. 552 (1994).  

Thereafter, the VA Secretary sought an opinion from the 
Attorney General of the United States as to the full extent 
to which benefits were authorized under the Supreme Court's 
decision.  The requested opinion was received from the 
Department of Justice's Office of Legal Counsel on January 
20, 1995.  On March 16, 1995, amendments to 38 C.F.R. § 
3.358(c)(3) were published to conform with the Supreme 
Court's decision, and were made effective from November 25, 
1991.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication or a claim for an increase of 
compensation, dependency and indemnity compensation or 
pension shall be fixed in accordance with the facts found but 
shall not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation by 
reason of 38 U.S.C.A. § 1151 shall be the date such injury or 
aggravation was suffered if a claim is received within one 
year after that date; otherwise, it shall be the date of the 
receipt of a claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 
3.400(i).



Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  38 C.F.R. 
§ 3.155 (1999).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from date it was sent to the claimant, it will be 
considered filed as of date of receipt of an informal claim.  
Id.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  Id. 38 C.F.R. 
§ 3.151(a).

In accordance with the provisions of 38 C.F.R. § 3.157(a), 
effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of claim or 
date when entitlement arose, whichever is later.  A report of 
examination or hospitalization which meets the requirements 
of this section will be accepted as an informal claim for 
benefits under an existing law or for benefits under a 
liberalizing law or Department of Veterans Affairs issue, if 
the report relates to a disability which may establish 
entitlement.

In accordance with 38 C.F.R. § 3.157(b)(1) the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  Acceptance of a report of 
examination or treatment as a claim for increase or to reopen 
is subject to the requirements of Sec. 3.114 with respect to 
action on Department of Veterans Affairs  initiative or at 
the request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.  Id.

When an issue has been previously denied by the RO, such 
claim may not be reopened and allowed in the absence of new 
and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

A decision of the RO becomes final in the absence of a timely 
appeal. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(1999).  A claim may be reopened upon a submission of new and 
material evidence and a previous claim may be amended upon a 
showing of clear and unmistakable error in the prior RO 
rating decision.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.105 (1999).

Error in the prior RO rating adjudication of a claim exists 
when, for example, the correct facts, as they were known at 
the time, were not before the adjudicator, or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied. Russell v. Principi, 3 Vet. App. 310, 313 (1992).

Clear and unmistakable error is the type of error which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; it is error which is undebatable, so 
that it can be said that reasonable minds can only conclude 
that the original decision was fatally flawed at the time it 
was made.  Russell, 3 Vet. App. at 313-314.

A determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  Russell, 3 Vet. App. at 314.

Regardless of VA regulations concerning effective dates of 
awards and with exceptions that do not apply in this case, 
the payment of monetary benefits based on original, reopened, 
or increased awards of compensation, pension or dependency 
and indemnity compensation may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  
38 C.F.R. § 3.31 (1999).




In Thompson v. Brown, 1 Vet. App. 251 (1991), the Court held 
that a difference of opinion as to the facts or a 
disagreement with the original rating and its interpretation 
of the facts is not to be of the type of administrative 
reversible error under 38 C.F.R. § 3.105(a).  Either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the legal provisions effective at 
that time were improperly applied; a mere difference of 
opinion in the outcome of the adjudication does not provide a 
basis to find the VA committed administrative error during 
the adjudication process.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991); Robbie v. Derwinski, 1 Vet. App. 612, 
614-615 (1991).

In order to assert a valid claim of clear and unmistakable 
error, the claimant must assert more than a disagreement as 
to how the facts were weighed or evaluated. Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc).  The Court 
proposed a three-pronged test to determine whether clear and 
unmistakable error is present in a prior determination: (1) 
either the facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied, (2) the error must be 'undebatable' and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and 
(3) a determination that there was clear and unmistakable 
error based upon the record and the law that existed at the 
time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 342, 242, 245 (1994) quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  Also, if a claimant wishes to raise CUE, there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Under the pertinent laws and regulations, the Board notes 
that where compensation is awarded or increased pursuant to a 
liberalizing law or liberalizing VA issue, proved by the 
Administrator or under his or her direction, the effective 
date of such award of increase shall be fixed in accordance 
with the facts found, but not earlier than the effective date 
of the act or administrative issue.  If a claim is reviewed 
on the initiative of the VA within one year from the 
effective date of the law or VA issue, or at the request of 
the claimant within one year from the effective date, 
benefits may be authorized from the effective date of the law 
or VA issue. 
38 C.F.R. 3.114(a)(1) (1999).


Analysis

The Board observes that, in an unappealed August 1996 rating 
decision the RO granted entitlement to compensation benefits 
pursuant to the criteria of 38 U.S.C.A. § 1151 for additional 
disability of the left hip found to be the result of VA 
medical treatment in February 1991.  The effective date was 
determined as February 13, 1996, the date of receipt of the 
veteran's initial claim for 1151 benefits.  

The Board may not overlook the fact that the pertinent law 
and regulations in effect at that time regarding effective 
dates provided that the effective date of an award of 
disability compensation by reason of 38 U.S.C.A. § 1151 shall 
be the date such injury or aggravation was suffered if a 
claim is received within one year after that date; otherwise, 
it shall be the date of the receipt of a claim.  38 U.S.C.A. 
§ 5110(c); 38 C.F.R. § 3.400(i).  The record is absent any 
evidence that VA advised or otherwise persuaded the veteran 
not to file his 1151 claim until February 13, 1996.  

Moreover, while there were earlier dated VA treatment records 
on file, the Board notes that the provisions of 38 C.F.R. 
§ 3.157 are not for application as such provisions are 
limited to examination reports and treatment records 
regarding claims to reopen or claims for increase which is 
not the case in this instance. 

As the veteran is not shown to have filed his application for 
1151 benefits until February 13, 1996, the RO's assignment of 
February 13, 1996 as the effective date for compensation 
benefits pursuant to the criteria of 38 U.S.C.A. § 1151 
referable to the February 1991 medical treatment was 
properly.  There was no clear and unmistakable error in the 
assignment of the effective date.  

The assignment of an effective date earlier February 13, 
1996, for the grant of compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151 for additional disability of 
the left hip found to be the result of VA medical treatment 
in February 1991 is not warranted. 


ORDER

Entitlement to an effective date, prior to February 13, 1996, 
for the grant of compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151 for additional disability of 
the left hip found to be the result of VA medical treatment 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

